NONFINAL REJECTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s response to Applicant arguments are outlined below for consideration by Applicant:
Specific limits or ends of the microactuator assembly are not clearly defined, such that one of ordinary skill in the art could interpret the surfaces of microactuator assembly to be any inner or outer surface, such as interface surfaces between layers.  At least claims 1 and 14 claim that a microactuator assembly comprise PZT element, longitudinal sides and surfaces, etc., but do not further define their limits.
Longitudinal sides are not explicitly defined by the specification or the claims as amended, in terms of specific orientation, length, width, direction, etc.  One of ordinary skill in the art could interpret longitudinal sides to be any longer or lengthwise side along a surface or edge of any of the layers.
Width of the electrodes are not further defined either as to which specific orientation, length, width, direction, etc. is being claimed.  The width can also be interpreted to be along any length, height or depth direction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, 14, and 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIZUSAWA et al. (US 20130320811 A1).
Re claim 1, MIZUSAWA discloses (abstract) a microactuator assembly, the microactuator assembly comprising (fig.1-2): 
at least one PZT element 131 including a first longitudinal side (fig.1-3 – surface side along X’ axis of multilayer stack) and an opposing second longitudinal side (fig.1-3 – opposite surface side along X axis of multilayer stack); 
a first electrode 134a on a first surface of the microactuator assembly extending from the first longitudinal side to the second longitudinal side of the of the microactuator assembly (fig.3(b)), the first electrode having a first width expanding a full length of the first longitudinal side of the at least one PZT element; and 
of the microactuator assembly, opposite the first surface of the microactuator assembly and extending from the first longitudinal side to the second longitudinal side of the at least one PZT element (fig.3(a)), the second electrode includes a second width extending from the first longitudinal side and is less than the width of the first electrode (as seen by fig.1-3 – widths are different along Z axis).
Re claim 5, MIZUSAWA discloses (fig.3-7) the microactuator assembly of claim 1, wherein the width of the second electrode is variable along a longitudinal axis of the second electrode.
Re claim 6, MIZUSAWA discloses (fig.3-7) the microactuator assembly of claim 5, wherein the second electrode is configured to expose at least two sections of the at least one PZT element.
Re claim 7, MIZUSAWA discloses (fig.3-7) the microactuator assembly of claim 5, wherein the second electrode is configured to expose one section of the at least one PZT element.
Re claim 8, MIZUSAWA discloses (fig.3-7) the microactuator assembly of claim 1, wherein the width of the second electrode is variable along a latitudinal axis (i.e. Z’ axis) of the second electrode.
Re claim 9, MIZUSAWA discloses (fig.3-7) the microactuator assembly of claim 8, wherein the second electrode is configured to expose at least two sections of the at least one PZT element.
Re claim 10, MIZUSAWA discloses (fig.3-7) the microactuator assembly of claim 8, wherein the second electrode is configured to expose one section of the at least one PZT element.
Re claim 14, MIZUSAWA discloses (as for claim 1) a suspension for a disk drive (i.e. interpreted as intended use since no suspension elements are actually claimed), the suspension comprising: 
a microactuator assembly (abstract) including: 

a first electrode on a first surface of the microactuator assembly extending from the first longitudinal side to the second longitudinal side of the of the microactuator assembly, the first electrode having a first width expanding a full length of the first longitudinal side of the at least one PZT element, and 
a second electrode on a second surface of the microactuator assembly opposite the first surface of the microactuator assembly and extending from the first longitudinal side to the second longitudinal side of the at least one PZT element, the second electrode includes a second width extending from the first longitudinal side and is less than the width of the first electrode.  
Re claim 17, Rejected for same reasons as claim 5.
Re claim 18, Rejected for same reasons as claim 6.
Re claim 19, Rejected for same reasons as claim 7.
Re claim 20, Rejected for same reasons as claim 8.
Re claim 21, Rejected for same reasons as claim 9.
Re claim 22, Rejected for same reasons as claim 10.
Allowable Subject Matter
Claims 2-3,11-13, 15-16, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 1, 4-10, 14, and 17-22
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688

/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/31/2021